DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment/Arguments

This Office action is in response to the amendment filed 6/9/2021.

Claims 1-16 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

In view of applicant’s amendment the objection to the specification has been withdrawn.

Applicant’s arguments on pages 6 and 7 of the 6/9/2021-filed response are directed to the new limitation and are addressed in the updated rejections below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8-11, 13 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131) and further in view of Baker et al. (US 2012/0229607) and El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996).

Regarding claim 1 (and similarly claim 9) Sanz-Pastor discloses:
capturing a plurality of images of an object point using a camera of a hand-held mobile communication platform
determining an initial set of orientation parameters in response to one or more orientation sensors on the hand-held mobile communication platform


Sanz-Pastor does not expressly disclose the following, which are taught by Baker and El-Sheimy:
calculating a corrected set of orientation parameters by matching object points in the plurality of images
[Baker: Fig. 1 (especially refs. 101, 103) and paragraphs 39, 53 (“The initial INS and GPS parameters need only be coarsely accurate. A bundle adjustment process will create position and pointing estimates accurate enough”), 54 (“To execute a bundle adjustment, first points are tracked using, for example, normalized cross correlation on base patches extracted from one frame or many frames…”).  Note that tracked points (over frames) are matched points]
estimating a three-dimensional ground coordinate associated with the captured images in response to the corrected set of orientation parameters
El-Sheimy: Fig. 3.7 and pages 57-58, especially equation 3.7.  See also Figs. 3.5, 3.6 and pages 54-56, especially equations 3.4-3.6; as well as Section 5.1]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Sanz-Pastor by correcting the set of orientation parameters as taught by Baker and 3D coordinate estimation taught by El-Sheimy.  The reasons for doing so at least would have been that the sensor outputs (GPS position and INS pointing) are estimates of the true values of these parameters and can be improved using tracked points, as Baker indicated in paragraph 34, as well as to be able to determine 3-D coordinates of objects visible in acquired images, as El-Sheimy indicates in the last 2 lines on page 41.

Regarding claim 2 (and similarly claim 10), the combined invention of Sanz-Pastor and Baker discloses all limitations of its parent claim 1 but not expressly, which is taught by  El-Sheimy: 
wherein the set of orientation parameters comprise External Orientation Parameters (EOPs)
[Page 42, the first paragraph (“The first two sets of parameters are known as exterior orientation parameters”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of El-Sheimy by using the exterior orientation parameters.  The reasons for 

Regarding claims 3, 5, 8, 11, 13 and 16, El-Sheimy further discloses:
(Claims 3 and 11) wherein the EOPs are determined using an onboard Global Positioning Satellite (GPS) system
[Page 42, the first paragraph (“…The exterior orientation parameters are determined by a combination of GPS and INS)]
(Claims 5 and 13) wherein the set of orientation parameters comprise Internal Orientation Parameters (IOPs), which include interior geometry of the camera sensor and lens distortion parameters
[Page 42, the first paragraph (“The first two sets of parameters are known as exterior orientation parameters, while the other two sets are known as interior orientation parameters”).  Note that the interior orientation parameters are considered IOPs]
(Claims 8 and 16) wherein estimating the three-dimensional ground coordinate is calculated using a bundle adjustment algorithm
[Section 5.1, especially steps 3 and 8 of the process on pages 94-95]

>>><<<
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131), Baker et al. (US 2012/0229607) and  El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D.  as applied to claims 1-3, 5, 8-11, 13 and 16 above, and further in view of Chiang et al. (US 2014/0172361). 

Regarding claim 4 (and similarly claim 12) the combined invention of Sanz-Pastor, Baker and El-Sheimy discloses all limitations of its parent claim 2 but not expressly the following, which is taught by Chiang:
wherein the EOPs are determined using an onboard accelerometer and magnetometer
[Fig. 1 and paragraph 23 (“The multi-posture determination unit 130 is also able to use the readings on the accelerometer, gyroscope or magnetometer, or one of the above to compute the roll, pitch, or yaw of the posture of the user holding or placing the mobile device”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Chiang by using accelerometers or magnetometers.  The reasons for doing so at least would have been to obtain location parameters while indoor, as Chiang indicates in paragraph 3.

>>><<<
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131), Baker et al. (US 2012/0229607) and El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D.  as applied to claims 1-3, 5, 8-11, 13 and 16 above, and further in view of Modén (US 2013/0272581).

Regarding claim 6 (and similarly claim 14) the combined invention of Sanz-Pastor, Baker and El-Sheimy discloses all limitations of its parent but not expressly the following, which is taught by Modén:
detecting and removing blunders in the matched object points
[Fig. 4 and lines 4-11 of paragraph 67 (“Steps I-VI are iterated and repeated recursively…until the number of correspondence points is stable and no correspondence points are removed…Most of the outliers are removed and also the points…that does not match are removed”).  Note that outliers and mismatched points are considered blunders]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Modén by removing blunders.  The reasons for doing so at least would have been to obtain an accurate solution such as the fundamental matrix for obtaining camera parameters (translation and rotation), as Modén indicates in paragraphs 48 (“Correct feature correspondences are called inliers and they result in an accurate solution…The fundamental matrix is sensitive to anomalies, or errors, in the corresponding points. Thus, it is essential to select inliers for a precise and accurate fundamental matrix”) and 55 (“When the fundamental matrix F and the internal camera 

>>><<<
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanz-Pastor et al. (US 2007/0242131), Baker et al. (US 2012/0229607) and El-Sheimy (“The Development of VISTA - A Mobile Survey System for GIS Applications,” Ph.D. Dissertation, The University of Calgary, 1996) as applied to claims 1-3, 5, 8-11, 13 and 16 above, and further in view of Masuda (US 2009/0214107).

Regarding claim 7 (and similarly claim 17) the combined invention of Sanz-Pastor, Baker and El-Sheimy discloses all limitations of its parent but not expressly the following, which is taught by Masuda
wherein the object points are matched to image center-points along epipolar lines
[Fig. 3 and paragraphs 57, 58 (“when searching for corresponding points, stereo matching unit 30 moves predetermined correlation window W along the epipolar line to calculate the correlation between pixels in the correlation windows W on base image G1 and reference image G2 at each moved position”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Masuda as set forth above.  The reasons for doing so at least would have 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Soderstrom (US 2009/0316951)—[Fig. 2 and paragraphs 14 (“…used with a cell phone handset camera…is used for tracking orientational motion and small scale linear motion. Once, a user's location has been pinpointed (e.g., via GPS…), the user can gather information on directional orientation by turning in a circle and having the handset camera capture visual/optical cues, such as intersections, store fronts, signs, etc.”), 29 (“…Image handling module 246 may perform…processing of image data…related to images acquired…by the mobile device”)]
Shangguan et al. (“Towards Accurate Object Localization with Smartphones,” IEEE Transactions on Parallel and Distributed Systems, Vol. 25, Issue: 10; Date of Publication: 17 September 2013)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/
Primary Examiner, Art Unit 2666
June 17, 2021